Title: Abigail Adams to John Quincy Adams, 30 July 1799
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Quincy July 30 1799—
          
          Mr Houghten, an acquaintance of your Brother Thomas, call’d upon me last Evening, with the kind offer of taking Letters to you. I readily Embrace the opportunity, as it gives me the pleasure of sending you a Number of News papers, and two orations, neither of which stand in need of any Eulogy from me; they will proclaim their own Worth; and the public are not insensible to their merit. two thousand of Mr Pains were subscribed for in Boston
          Since I wrote you last, I have had the pleasure of receiving from you a Letter dated March 16th No 43— The sentiment I know were all your own, but being coppied in an other Hand, I was deprived of some of those agreable feelings, which the sight of your Hand writing always communicates to me. It was like the sensation which my Dear Louissa complaind of, when I call’d her Mrs Adams instead of my daughter, without however any diminuation of affection, and which you may assure her, I will not again repeat. upon the Evening of Commencment day your Father returnd to Quincy, and brought me your favor of May 17th No 44— I have sent the Letter to Thomas; but think I am right as to date— I rejoice to learn by it, that you were well, but Grieve at the repeated misfortune of my daughter, least it should essentially injure her Constitution—
          we have heitherto had a Charming Summer, and my own Health is growing firmer—which is a pleasing circumstance, as the season is

approaching, when I was last year a great sufferer. Boston N york, and I may add Philadelphia, are at present Healthy, tho a few instances of the fever have occured in the latter. I may also add, that Peace is in our borders, and plenty in our habitations. the stupid spirit of Insurrection which so blindly led the ignorant people of Northhampton, was soon quelld, by the appearence of some troops; and the energy of Government their leader Fries, was taken, and about a dozen more who opposed the Marshall in the Execution of the Laws. the Jury were unanimous with respect to Fries, but his counsel have contrived to obtain a new trial for him, as they proved, that one of the Jury had exprest an opinion respecting his guilt, previous to trial. the rest of the insurgents were convicted, and penalties agreable to the Laws of Pensilvana adjudged them— all has since been tranquill I presume upon your Brothers writing you a more full detail but the whole was but a small affair, in comparison of the western Rebellion. let Britans and French Men look at Home what is a few ignorant Men in one single Town rising in opposition to Government, to Ireland? be sure it ought not to be sufferd in the Green Tree, least the dry ones should kindle into Flames—
          our Infant Navy, and our wooden walls, are the popular toast of the day; they are the objects which the President has most nearly at Heart: he may really be calld the Father of them— our Countrymen appear to be daily more & more imprest with their importance; in building up the Glory, and preserving and supporting the honour and safety of the Country. the sailors prefer engageing on Board our ships of War, to the Merchant service, tho the pay of the latter is 4 dollars higher pr month
          The frigate Constitution saild from Boston last week commanded by capt Talbot, a brave active officer, well known to the British last war, for some of the boldest, and most daring exploits, performed against them, during the War— the Boston a New frigate of 30 Guns saild a day after her, commanded by capt Little. on board of these vessels are several Young Gentlemen as midshipmen who this year graduated at Harverd college. you can scarcly form an Idea of the ardour for Naval service which has taken possession of our Countrymen— My good wishes attend them with hopes, that their success may be equal to their zeal.
          I have the pleasure to inform you that your Books have all arrived safe, and are lodgd in the House and Room of your Nativity— they are all in good order and will remain, where they are, in safety. The trunk containing your shirts, made and unmade, with a peice of

Linnen belonging to you; and a peice of Broad Cloth, with several articles of wearing apparel are here in my care as are two peices of Linnen, Markd with Whitcombs Name together with some Cloathing:— The Peice of Linnen of yours which is unmade, I will take if you please and pay to your Brother the value, if you have the Bill of it, and will send it him; otherways it will remain to your order with the rest of the things— your Brother has gone to Germantown during the summer Months— every Body fears to remain in the City, from past experience— we heard last Evening from him— I presume he wrote his sister an account of his visit to Maryland, with which he was much delighted.
          You diverted me with the extract from de Leincourts Journals. there is so much truth in what he writes that I can forgive him his errors— I well remember the attitude of surprize, and the silent astonishment in which he appeard, upon his first visit Here— I could as I thought then, trace his reflections— Many of the Great and important services, for a long course of years, which the owner had Renderd his Country, were well known to the duke, and his reflections were, “What would have been the Reward of such services under a Monarchy?” yet I can with truth assure him, that I delight more in this habitation, humble as it appeard to him, and as in reality it is, the abode of innocence and peace, than all the directorial Palaces of the Despots of France can yeald, enveloped as they must be, with the Curses, and Imprecations, of the devoted wretches from whom they are wringing the last livre.—
          we cannot but rejoice that the French Nation, are many of them, receiving the measure which they have meeted to others— we trace the Horrors of the Revolution in every foot step—but who of us will Live to see the winding up of the drama, or the expansion of the healing wings of Peace, is known only to that Being, who Rides upon the Whirlwind and directs the storm—
          our Friends and connection here are well we have not had any Family Breaches Since the death of our venerable Aunt Thaxter. some have been added to our Numbers— William Cranch has a daughter, Mrs Norten an other son, born a day or two after your Brothers return, and named for him. Mrs Lucy Greenleaf has also a son— I have not heard for more than a month from your sister smith, but she was well. from N york I do not hear so often as from Berlin— would to heaven I could hear good tidings—but alass—I will not distress you—every Heart knows its own bitterness—
          
          I have great cause for rejoicing that your Father enjoys so good a state of Health, notwithstanding the weight of Buisness, and perplexity which frequently attends it. he continues firm as a Rock—tho the Waves sometimes beat, and the Billows Roar
          My Love to my dear daughter from Her and your affectionate Mother
          
            Abigail Adams—
          
        